Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 16498011 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 of Pending Application
1. A system comprising:
Claim of copending Application 16498011
1. A system comprising:
at least one imaging device; and
at least one imaging device; and
at least one computing device coupled to the at least one imaging device;
at least one computing device coupled to the at least one imaging device;
wherein: the at least one imaging device is configured to capture at least a portion of a gaming table to generate an image; and 
wherein: the at least one imaging device is configured to capture at least a portion of a gaming table to generate an image; and
the at least one computing device is configured to:
the at least one computing device is configured to:
obtain the image from the at least one imaging device;
obtain the image from the at least one imaging device;
identify a gaming chip tube in a gaming chip tray;
identify a gaming chip tube in a gaming chip tray;
determine a first position corresponding to an end of a first plurality of gaming chips stacked in the gaming chip tube;
determine a first position corresponding to an end of a plurality of gaming chips stacked in the gaming chip tube;
identify a spacer based at least in part on recognizing a predefined pattern on the spacer; 
identify a spacer based at least in part on recognizing a predefined pattern on the spacer;
determine a second position corresponding to the spacer; and 
determine a second position corresponding to the spacer; and
determine a first count of the first plurality of gaming chips in the gaming chip tube based at least in part on the first position and the second position.
determine a first count of the plurality of gaming chips in the gaming chip tube based at least in part on the first position and the second position.

Claims 2-6 are taught by claims 2-6 of copending Application 16498011.
Claims 8-14 are taught by claims 7-13 of copending Application 16498011.
Claims 16-22 are taught by claims 14-20 of copending Application 16498011.
Claim 7, 15, 23 are taught by claims 21, 22, 23 of copending Application 16498011.
Claim 24 is taught by claim 21 of copending Application 16498011.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Main (US 2019/0213830) discloses a system comprising:
at least one imaging device (“imaging device” 44 in Fig. 2); and 
at least one computing device (42 in Fig. 2) couple to the at least one imaging device (Fig. 2, paragraph 30); 
wherein:
the at least one imaging device is configured to capture at least a portion
of a gaming table (table 48 in Fig. 2) to generate an image (paragraphs 29-44); and
the at least one computing device is configured to:
obtain the image from the at least one imaging device (paragraphs 29-34;
identify a gaming chip tube in a gaming chip tray (chip tubes 14a-14f; in Fig. 1, paragraphs 20, 29-44);
determine a first position corresponding to an end of a first plurality of
gaming chips stacked in the gaming chip tube (Claimed “first position” is interpreted as any chip stacks in the game tray in Figs. 1, 4-5; paragraphs 29-34).
	Main also discloses that the system comprising chip spacers to space apart the gaming chips (Figs. 1, 4; paragraph 22).
Regarding claims 1-23, Main fails to teach that the at least one computing device is configured to: identify a spacer based at least in part on recognizing a predetermined spacer; determine a second position corresponding to the spacer; and determine a first count of the first plurality of gaming chips in the game chip tube based at least in part on the first position and the second position. Regarding claim 24, Main fails to teach identify a spacer based at least in part on recognizing a predefined pattern on the spacer, and that the chip stack include the spacer on an end; and determine a count of the plurality of gaming chips based at least in part on a height of the gaming chip stack.
More specifically, Main discloses that the chip tubes can be configured to contain one or more chip spacers (paragraph 21). The columns of the chips tubes can be interrupted by the chip spacers and can be used to space apart quantities of gaming chips (paragraph 22). Main also illustrates the spacers 18 in Fig. 1. However, there is no description that the spacer comprises a predetermined pattern that is identified. It is not implied or obvious without improper hindsight that a predetermined pattern on the chip spacer is recognized because there is no description that the spacer is identified from an image obtained from the imaging device. Main fails to teach that the at least one computing device is configured to: identify a spacer based at least in part on recognizing a predetermined pattern on the spacer.

The following references disclose feature of the claimed invention but fails to teach each and every limitation as claimed. 
Miller (US 2007/0184898)
Momemy (US 2003/0022614)
Halsey (US 11,030,855)
Gururajan (US 2005/0026680)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASSON H YOO/Primary Examiner, Art Unit 3715